Order filed December 15, 2011.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00831-CR
                                    ____________

                     JORGE ALBERTO GARIVALDI, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                         On Appeal from the 177th District Court
                                  Harris County, Texas
                             Trial Court Cause No. 1309850


                                       ORDER

        The reporter's record in this case was due November 21, 2011 See Tex. R. App. P.
35.2. Janet Ragan has not filed the reporter's record. Janet Ragan has not filed an
extension of time to file the reporter's record. We therefore issue the following order.

        We order Janet Ragan to file the record in this appeal on or before January 17,
2012.


                                      PER CURIAM